DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present Claims are allowed for reasons stated for Application 16398308, restated below:
For the considerations under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50), the amendment language:  “receiving an input of a coded video bitstream that corresponds to a video sequence to be recovered by the decoder for display” particularly limits the claimed steps of evaluating data to a practical application, in this case, decoding a received video bitstream for display.
For the considerations under 35 U.S.C. 103, the amendment language “decoding the distance offset index to determine a distance offset value based on the respective pre-determined mapping table of the distance offset index: … decoding the offset direction index to determine an offset direction based on the respective pre-determined mapping table of the offset direction index,” directs the claims to limit the number of offset values and offset directions used to only the values stored in the “the respective pre-determined mapping table” for each variable, thus “the proposed method can be regarded as a quantized version of signaling affine parameters.”  See Specification, Paragraph 174.  This effectively compresses the data for these particular variables in this particular way and in this particular application of decoding a video signal.  And, while “determining parameters of the affine model based on the plurality of offset indices” and using quantization tables to compress various parts of video data are individually known in the art, Examiner did not find evidence that it would have been obvious to combine these techniques in the claimed manner such that is provides the proposed improvement.
Application 16398308 was directed to tables of one of each “the distance offset index … the offset direction index” and the claims of the present application are directed to tables of two of each:  “distance offset indexes … offset direction indexes … mapped to a pair of directions respectively on the x-axis and the y-axis.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483